OPINION OF THE COURT

Per Curiam.

Petitioner was admitted to the Bar in this court on June 23, 1959. By orders of this court dated November 4, 1976 and December 2, 1976, petitioner was suspended from practice for a period of 18 months effective January 6, 1977. The misconduct for which he was suspended involved improper preparation of certain certificates of incorporation which were then rejected for filing, and false representations by petitioner to his clients that the work had been properly completed and filed, and supplying his clients with false certificates and false “exemption numbers”. (Matter of Mazza, 54 AD2d 193.)
Petitioner has now applied for reinstatement to the Bar. This is his first application for reinstatement. The matter was referred to our Committee on Character and Fitness which recommended reinstatement.
*165The major doubt as to reinstatement arises from the fact that as late as July 19,1983, in making applications to the Insurance Department for an insurance agent’s license, petitioner answered “No” to the questions whether he had ever been charged in any capacity whatsoever by any insurer or others with irregularities in money or any other transactions, or whether he had ever been refused a license or had one suspended for cause by the Insurance Department or by any State or governmental agency or authority; and that in completing the “Biographical Information File for Prospective Agents” for his present employer, he gave as a reason for leaving his law practice “relocated”, and made no mention of the disciplinary proceeding or suspension. Petitioner stated to the members of the Character Committee that when he completed these forms, he was thinking of insurance and not law.
We agree that petitioner’s answers were, to say the least, not up to the standard of truthfulness and candor to which attorneys should be held. We note that these omissions or misstatements were not made in the course of any action as an attorney.
Petitioner’s period of suspension was originally 18 months which would have expired in July, 1978; and his suspension has now continued for an additional 6V2 years. This extended suspension we think is adequate sanction even for his less than candid answers to his employer and the Insurance Department.
Accordingly, the report of the Committee on Character and Fitness recommending that petitioner be reinstated is confirmed and petitioner is reinstated to the Bar on condition that petitioner take and attain a passing score on the Multistate Professional Responsibility Examination in compliance with section 603.14 (b) of the Rules of the Appellate Division, First Department (22 NYCRR).